Citation Nr: 0719485	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-42 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

In his VA Form 9, the veteran requested a hearing before the 
Board in November 2004.  VA scheduled a travel board hearing 
in April 2007 but the veteran failed to attend.  Therefore, 
the Board considers his request withdrawn.


FINDINGS OF FACT

1.  The veteran's service medical records make no reference 
to any complaints, treatment, or diagnosis for paranoid 
schizophrenia in service.  

2.  The veteran received a diagnosis of paranoid 
schizophrenia many years after service and no medical 
evidence linking this condition to service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, some chronic diseases are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses).

The veteran's service medical records make no reference to 
paranoid schizophrenia or any other psychosis in service.  A 
March 1961 service record notes that the veteran complained 
of heart pain and that he became extremely upset.  The 
military physician diagnosed him with anxiety.  Nevertheless, 
the veteran's separation examination in May 1962 revealed 
that his psychiatric status was normal.  In addition, the 
veteran checked the box "No" for "depression", "excessive 
worry" and for "nervous trouble of any sort."  Hence, the 
service medical record, overall, provides probative evidence 
against his claim.

VA afforded the veteran a compensation examination in 
February 2003.  However, while the examiner reviewed the 
claims file, the veteran's medical records were unavailable.  
The examiner provided the veteran with a diagnosis of chronic 
and severe paranoid schizophrenia.  Nevertheless, the 
examiner did not link this condition to service.  The Board 
finds no private or VA medical records indicating 
manifestations of schizophrenia or any other psychosis within 
the one year presumption period following service.  
Furthermore, none of the veteran's private physicians or VA 
physicians relates this condition to service.  Hence, the 
veteran's post-service medical record provides probative 
evidence against his claim, indicating a disorder that began 
many years after service. 

The veteran's first diagnosis of a psychiatric disorder was 
in August 1987 by a private physician, Dr. W.J.H., M.D., for 
an atypical paranoid disorder.  The fact that paranoid 
schizophrenia was first identified 25 years after service 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder is related to service many decades ago. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt. However, since the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable, 38 U.S.C.A. § 5107(b).  Accordingly, VA must deny 
the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in January 2003, 
April 2003, and March 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  

The Board notes that the veteran's February 2003 VA 
examination was incomplete due to the unavailability of his 
service and post-service medical records.  However, the Board 
finds that the evidence, which reveals that the veteran did 
not have this disability during service and does not reflect 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease, occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant that have been previously 
rejected).

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2005).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


